Citation Nr: 9933141	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-32 750A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' June 1997 decision which found 
that the moving party was not entitled to an annual clothing 
allowance in accordance with 38 U.S.C.A. § 1162 (West 1991).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.  

This case is currently before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a prior 
June 1997 Board decision.  


FINDINGS OF FACT

1.  A June 1997 Board decision found that the moving party 
was not entitled to an annual clothing allowance in 
accordance with the applicable law and regulations.  

2.  The Board's June 1997 decision was clearly supported by 
the evidence then of record; no error of fact or law has been 
shown or demonstrated by the moving party, nor has it been 
shown that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied to 
the facts presented.  


CONCLUSION OF LAW

The Board's June 1997 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1998); 
38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  In September 1995, the veteran (referred to above as 
the moving party herein) submitted a claim for an annual 
clothing allowance.  At the time, the veteran was in receipt 
of a 60 percent evaluation for status-post hemorrhoid surgery 
with resulting disability of the sphincter and posterior 
fissure with incontinence.  Additionally, a total rating 
based upon individual unemployability due to this disability 
was also in effect.  In his claim, the veteran reported that 
he had to wear "Depends" pads and that incontinence resulted 
in frequent staining of his clothing which in turn required 
frequent laundering, and that his clothing thus wore out at a 
faster rate than normal.  

In October 1995, the chief of the prosthetics service at a VA 
medical facility found that the requirements for entitlement 
to an annual clothing allowance had not been met in 
accordance with the governing law and regulation and the 
veteran appealed.  

The applicable law and regulation clearly required VA to pay 
an annual clothing allowance to each veteran who, because of 
a service-connected disability, (1) wears or uses a 
prosthetic or orthopedic appliance which VA determines tends 
to wear out or tear the clothing of the veteran or (2) uses 
medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
VA determines that this causes irreparable damage to the 
veteran's clothing.  38 U.S.C.A. § 1162 (West 1991); 
38 C.F.R. § 3.810 (1997) (emphasis added).  There have been 
no changes or amendments to the applicable law and regulation 
governing awards of annual clothing allowances at any time 
since the issuance of the June 1997 Board decision through 
the present. 

In June 1997, the Board considered all of the clinical 
evidence on file and the veteran's allegations in connection 
with his claim for annual clothing allowance. That claim was 
denied because, although the veteran was perhaps shown to 
have some stool leakage despite the wearing of Depends 
protective pads which stained his clothing, in accordance 
with the applicable and governing law and regulation, the 
veteran did not have a service-connected disability which 
resulted in wear or tear of his clothing due to use of a 
prosthetic or orthopedic appliance or to use of medication.  
That is, simply stated, the facts provided by the veteran 
supporting his claim for an annual clothing allowance did not 
comply with the clear requirements of the law and regulation 
governing such awards.  

In September 1997, the moving party submitted correspondence 
seeking reconsideration of the Board's June 1997 decision.  
Therein, he said he understood the law on this matter but 
believed he had "a different set of circumstances."  He 
wrote that his service-connected disability caused him to use 
a more than average amount of clothing.  He argued that the 
rules regarding a clothing allowance were written "just for a 
certain class of situations" and he did not believe this was 
fair.  

Reconsideration of the Board's June 1997 opinion was denied 
by the then-Senior Deputy Vice-Chairman in December 1997.  
The law and regulations on reconsiderations were discussed 
and it was concluded that the veteran's request did not 
demonstrate any "obvious error of fact or law."  At that 
time, the moving party was also informed that the Board was 
engaged in promulgating regulations regarding the revision of 
prior Board decisions on the grounds of CUE and had decided 
to defer determinations on all such requests until those 
regulations had been finalized.  

In April 1999, the Board provided the moving party a copy of 
the pertinent regulations regarding requests for CUE review 
of prior Board decisions.  He was advised to review the 
pertinent regulations and specifically confirm that he wished 
to proceed with CUE review.  In correspondence received the 
following month in May 1999, the moving party confirmed that 
he wished to have his case reviewed for CUE.  However, no 
more particularized motion or argument specifically raising 
detailed allegations of clear and unmistakable error of fact 
or of law was submitted.  

Law and Regulation:  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's rules of practice.  38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact and/or law in 
the Board decision, the legal or factual basis for such 
allegations, and an argument of why the result would have 
been different but for the alleged error.  This regulation 
provides that non-specific allegations of failure to follow 
regulations or failure to give due process or any other 
general and non-specific allegations of error, are 
insufficient to satisfy the requirements.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

38 C.F.R. § 20.1403 provides that clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either (1) the correct facts, as they were known at the time, 
were not before the Board, or (2) the statutory and 
regulatory provisions in effect at the time were incorrectly 
applied.  Review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome.  If it is not absolutely clear that a different 
result would have been ensued, the error complained of cannot 
be clear and unmistakable.  See 38 U.S.C.A. §§ 501(a), 7111.

Analysis:  In this case, the moving party has simply not in 
any way demonstrated that the Board's June 1997 decision was 
clearly and unmistakably erroneous.  In reviewing the 
veteran's September 1997 request for reconsideration and his 
subsequent May 1999 request for CUE review, the Board finds 
that the veteran has entirely failed to allege any particular 
mistake or error of fact or of law in denying his claim for 
an annual clothing allowance.  

First, there is certainly no mistake of fact argued or shown 
by the evidence on file.  The facts presented are clear and 
are not in dispute.  The thrust of the veteran's argument is 
that the law and regulation governing the award of annual 
clothing allowances is unfair, at least as it is applied in 
his case.  An argument that a law or regulation is unfair is 
beyond the scope of CUE review.  The Board is certainly 
without authority to pass judgment regarding the 
appropriateness or fairness of provisions of the United 
States Code as enacted by Congress.  The veteran has not 
alleged that the Board failed to properly or accurately apply 
the applicable law and regulation.

That law and regulation provides for an annual clothing 
allowance in situations where a veteran's clothing is shown 
to be damaged as a result of the wear or use of a prosthetic 
or orthopedic appliance or from the use of a medication, 
either of which being provided for service-connected 
disability.  These rules are specific and they did not and do 
not apply to the veteran's situation regarding fecal 
incontinence despite the use of Depends or pads.  Depends 
and/or pads are not considered to be a prosthetic or 
orthopedic appliance and, even if they were, Depends and/or 
pads do not themselves cause excessive wear and tear on 
clothing.  While the veteran's service-connected disability 
may indeed result in staining and what might be considered to 
be excessive laundering of the clothing of his lower 
extremities, the applicable law and regulation do not cover 
that particular situation.  

Having failed to effectively argue that the June 1997 Board 
decision contains an error of fact or of law that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error, the 
moving party in this case has simply failed to state a clear 
and valid claim of CUE.  In such cases, the motion must be 
denied.  38 U.S.C.A. §§ 501(a), 7111; 38 C.F.R. § 20.1404(b); 
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991); Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. 
App. 40 (1993); Luallen v. Brown, 8 Vet. App. 92 (1995).  


ORDER

The motion for revision of the June 1997 Board decision on 
the grounds of CUE is denied.  



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals


 


